Atkinson, J.
Grounds of general and special demurrer were urged to the plaintiff’s petition filed in the city court. The judge ruled that the “same is ordered sustained, and the case is dismissed, unless the plaintiff will amend his declaration, before the next term of this court, to meet the objections raised by the demurrer.” No amendment was offered and allowed within the specified time; but at the ensuing term the judge passed another order, reciting the one above named, also reciting the fact that no amendment had been filed, and adjudging that the defendant “do have and recover of the plaintiff” the costs, etc. To a subsequent suit filed by the plaintiff in the superior court on the same cause of action, the defendant pleaded the judgment on demurrer rendered in the city court as res ad judicata. Held, that there was no error in refusing to strike such plea; and upon the introduction of uncontradicted evidence supporting it, there was no error in directing a verdict in favor of the defendant.
,(ft) The request to review and reverse or modify the ruling made in the second headnote of the case of Gunn v. James, 120 Ga. 482 (48 S. E. 148), which has been followed as late as McClaren v. Williams, 132 Ga. 352 (64 S. E. 65), is refused.

Judgment affirmed.


All the Justices concur.